DETAILED ACTION
This office action is in response to Application No. 17/163,157, filed on 29 January 2021.  Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
Claims 1, 9, and 14 recite receiving, once every N emulation clock cycles, P sets of register data comprising M register bits, storing M register bits of each set in P shift registers during M cycles of a capture clock, and shifting out the stored bits during M*P cycles of the capture clock, wherein (M+1)*P is less than or equal to N, which is not supported by the originally-filed disclosure.  Applicant’s invention aims to increase the amount of data that can be captured in each emulation clock cycle, by running the capture clock substantially faster than the emulation clock (see specification ¶21, 25, 40).  The specification discloses one embodiment where two registers 32 bits wide use 32 capture clock cycles to store the data in the shift registers, and then 32*2 = 64 capture clock cycles to transfer out the data from the shift registers, all of which can occur in 3 emulation clock cycles if the capture clock runs 32x faster than the emulation clock (¶33-34).  Further disclosure states that in an arrangement with 3 registers of M bits each, it takes M capture clock cycles to store data in the shift registers, and then 3*M capture clock cycles to shift out the data in the shift registers, for a total of 4*M capture clock cycles during each emulation cycle (¶41).  N and M determine number of clock cycles, so M (and, by extension, (M+1)*P) should be larger than N, not smaller.  This is further suggested by claims 3, 11, and 16, where N=1, so (M+1)*P cannot be <= N as recited.
Claims 8 and 13 recite computing register data for (N-1) emulation cycles during which the register data are not received from the register data received during cycle N and the received input data by running a software simulation tool, which is not supported by the originally-filed disclosure.  In particular, Applicant has not provided sufficient disclosure of how to compute the register data.  See MPEP § 2161.01(I) (“original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
15 January 2022